DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 12, 14, 15 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase in Claims 1, 8 and 15 “obtaining at least one service vertical category to which the target image is to be launched” is unclear.  Specifically “the target image is to be launched”  has no readily recognized meaning.  Likewise in claims 5, 12 and 19 the phrase “obtaining a launch strategy of the service vertical category”  is unclear.  The phrase appears o be a product of translation.  It appears launching an image may mean to launch or open or initiate and application for viewing the image, but it is unclear from the claim and the specification.  Further claims 7 and 15 recite “obtaining at least one launch position of the service vertical category. And launching the target image at the one of the at least one launch position.  It is unclear what a “launch position” is in the context of the claim.
The phrase “service vertical category” also appears to possibly be a product of translation, however it is assumed to mean a type of category of image.
Appropriate correction and/or explanation is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2016/0314380 to Abdulkader et al.

	With regard to claim 1, Abdulkader discloses an image moderation method (paragraph [0011], Abdulkader discloses an arbitrated image classifier for identifying whether an image contains specified features, such as sexual, violent, other potentially objectionable content), comprising: 
obtaining a target image to be moderated (paragraphs [0011] and [0044], and Fig. 5, step 506, an image is received to be analyzed and classified); 
5labeling the target image to obtain a plurality of pieces of label information of the target image (paragraphs [0013] and [0045], and Fig. 5, steps 510 and 512, the image is divided into patches and each patch is classified according to whether or not the image contains particulars classification features); 
obtaining at least one service vertical category to which the target image is to be launched (paragraphs [0013] and [0045], and Fig. 5, step 514, The classification scores determined form the image are used in the arbitrator to determine the image classification category); 
recognizing whether the plurality of pieces of label information contain label information excluded by the service vertical category (paragraphs [0013] and [0045]-[0046], and Fig. 5, step 514, The classification scores determined form the image are used in the arbitrator to determine the image classification category such as a category of having sexual content, proprietary images, trademarks, restricted images, etc.); and 
10determining that the target image is a forbidden image in the service vertical category in a case that the plurality of pieces of label information contain the label information excluded by the service vertical category (paragraphs [0013] and [0046], images that are determined to be classified as having restricted content are accordingly forbidden or prevented from being shown or included in a set of images).  

With regard to claim 2, Abdulkader discloses the method of claim 1, wherein labeling the target image to obtain the plurality of pieces 15of label information of the target image comprises: 
performing segmentation on the target image to obtain at least one image segment (paragraph [0045] and Fig. 6, image 602, the image is segmented into patches); 
performing image recognition on the image segment to obtain a recognition channel corresponding to the image segment (paragraph [0045] and Fig. 5, steps 508, 510 and 512, The patches are classified by recognizing image content within the patches); and 
inputting the image segment into the recognition channel, and labeling the image segment by 20a recognition model corresponding to the recognition channel to obtain the plurality of pieces of label information of the target image (paragraphs [0045]-[0046], Each patch is recognized and classified according to the recognizes content and scored accordingly).  

With regard to claim 3, Abdulkader discloses the method of claim 2, wherein performing the segmentation on the target image to obtain the at least one image segment comprises: 
25recognizing at least one connected component of the target image, obtaining a relevance of contents in each connected domain, and performing the segmentation on the target image based on the relevance to obtain the at least one image segment (paragraphs [0045]-[0046]the recognition and classification results are used to determine the relevance of confidence of the classification based on the scoring of the recognition).

With regard to claim 4, Abdulkader discloses the method of claim 1, wherein labeling the target image to obtain the plurality of pieces 30of label information of the target image comprises: 
inputting the target image into a recognition model (paragraph [0045] and Fig. 5, step 506, the image is obtained and input the classifier), 
inputting the target image into a plurality 20PIDE3203439USof sub-recognition models in the recognition model respectively (paragraphs [0045] and [0047], and Fig.5, steps 510, 512, and Fig. 6, the classifier uses multiple different sub-recognition models or classifiers C1-C10 in Fig. 6) , and 
labeling the target image by the plurality of sub-recognition models to obtain the plurality of pieces of label information (Fig. 6 and paragraphs [0047]-[0051], the multiple different classifiers are used to determine different image content present in the different images patches and categorizes the image accordingly).

With regard to claim 5, Abdulkader discloses the method of claim 1, wherein recognizing whether the plurality of pieces of label 5information contain the label information excluded by the service vertical category comprises: 
obtaining a launch strategy of the service vertical category, 
the launch strategy at least comprising the label information excluded by the service vertical category (paragraphs [0013] and [0045]-[0046], and Fig. 5, step 514, The classification scores determined form the image are used in the arbitrator to determine the image classification category such as a category of having sexual content, proprietary images, trademarks, restricted images, etc.); and 
recognizing whether the plurality of pieces of label information contain the label information excluded by the service vertical category based on the launch strategy (paragraphs [0013] and [0046], images that are determined to be classified as having restricted content are accordingly forbidden or prevented from being shown or included in a set of images).  

	With regard to claim 8, the discussion of claim 1 applies.  

	With regard to claims 9-12, the discussions of claims 2-5 apply respectively.

	With regard to claim 15, the discussion of claim 1 applies.

	With regard to claims 16-19, the discussions of claims 2-5 apply respectively. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2016/0314380 to Abdulkader et al. and 10,489,685 to Rubin et al.

	With regard to claim 6, Abdulkader discloses the method of claim 1, but does not disclose extracting text information from the target image; and recognizing whether the target image is the forbidden image in the service vertical category based on the text information and the plurality of pieces of label information.
	The use of text recognition in images is exceedingly well known in the art.  Rubin teaches a system that uses recognizing or extracting text information from the target image in order to determine if the text information within the image is subject to security or privacy restrictions.  When text information is determined in the image to trigger s security condition the image may be blocked (column 4, lines 10-67 and column 5, lines 1-24).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the text determination of Rubin in combination with the image restriction determination of Abdulkader in order to block or forbid the sharing images that  contain private or inappropriate content. 
  
	With regard to claim 7, Abdulkader discloses the method of claim 1, further comprising: in a case that the target image is a non-forbidden image in the service vertical category, obtaining at least one launch position of the service vertical category, and launching the target image at one of the at least one launch position (Abdulkader and Rubin both disclose that when images are determined not to have private or inappropriate content that they are categorized as such and access to view the images is allowed). 

	With regard to claims 13 and 14, the discussion of claims 6 and 7 apply respectively.

	With regard to claim 20, the discussion of claim 6 applies.
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669